  


 HR 2319 ENR: Native American Veterans’ Memorial Amendments Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 2319 
 
AN ACT 
To clarify certain provisions of the Native American Veterans’ Memorial Establishment Act of 1994. 
 
 
1.Short titleThis Act may be cited as the Native American Veterans’ Memorial Amendments Act of 2013. 
2.Native American Veterans’ Memorial 
(a)Authority To establish memorialSection 3 of the Native American Veterans’ Memorial Establishment Act of 1994 (20 U.S.C. 80q–5 note; 108 Stat. 4067) is amended— 
(1)in subsection (b), by striking within the interior structure of the facility provided for by and inserting on property under the jurisdiction of the Museum on the site described in; and 
(2)in subsection (c)(1), by striking , in consultation with the Museum, is and inserting and the National Museum of the American Indian are. 
(b)Payment of expensesSection 4(a) of the Native American Veterans’ Memorial Establishment Act of 1994 (20 U.S.C. 80q–5 note; 108 Stat. 4067) is amended— 
(1)in the heading, by inserting and National Museum of the American Indian after American Indians; and 
(2)in the first sentence, by striking shall be solely and inserting and the National Museum of the American Indian shall be. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
